DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2022 has been entered.
Claims 8 and 19 has been cancelled.  Claims 20-22 are new.  Claims 1-7, 9, 18 and 20-22 are pending examination. 
The previous rejection under 35 U.S.C. 112 (a) has been withdrawn in light of Applicants amendment and remarks filed November 22, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the recitation “wherein the steps of (i) heating the aqueous protein solution to a temperature of about 60ºC and (ii) adding a calcium salt suitable for coagulating protein and adjusting the aqueous protein solution to a precipitation pH between about 6 and about 3 to precipitate protein and to obtain a protein precipitate occur in combination” renders the claim indefinite.  It is not clear if steps (i) and (ii) must occur simultaneously or that the steps must necessarily occur.   Steps that occur “in combination” could be at the same time or in succession.  
Regarding claim 22, the recitation “wherein said refined protein component has a volatile compounds component that is less than 2,500,000 as measured by GC analysis” renders the claim indefinite.   It is not clear what the “volatile compounds component” represents or how it is measured.  Is the volatile compounds component represent the refined protein after storage or immediately after extraction?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Soetrisno et al. (“Protein Yields and Characteristics from Acid and Salt Coagulations of Yellow Pea (Pisum sativum L. Miranda) Flour Extractions”, J. Agric. Food Chem., 40, (1992), pp. 970-974) in view of Singh et al. (“Functional and Edible Uses of Soy Protein Products”, Comprehensive Reviews in Food Science and Food Safety, Vol. 7, 2008, pp. 14-28).
Regarding claims 1-5, 20 and 21,Soetrisno et al. disclose a method of obtaining a proteinate from yellow peas comprising the steps of : (a) obtaining yellow pea flour (i.e. non-animal natural source); (b) extracting the yellow pea flour with an aqueous solution at an extraction pH to obtain an aqueous protein solution (i.e. slurry); (c) separating the non-aqueous components (i.e. precipitate) from the aqueous protein solution by centrifuging; (d) adding calcium chloride (i.e. calcium salt, calcium dichloride) and adjusting the pH to 6.5 to coagulate and precipitate the protein in the aqueous protein solution; (e) separating the protein precipitate from the non-precipitated components (i.e. supernatant); and (f) drying the precipitate to obtain a refined protein component (i.e. calcium proteinate – page 971/Figure 1). 
Soetrisno et al. also disclose the use of elevated temperatures (25º, 35º and 40ºC) at step (d) (p. 970/Protein Extraction, Table I).  
While Soetrisno et al. does not disclose heating the aqueous protein solution before adding calcium salt (step (d)), the reference discloses heating concurrent with the calcium salt addition.  Absence new or unexpected results, the selection of any order of performing process steps is prima facie obvious (see MPEP §2144.04 IV.C.).  
Here a claimed precipitation pH of about 6 is considered to encompass pH values slightly above and below 6 including 6.5.
While Soetrisno et al. disclose precipitating protein from the aqueous protein solution at elevated temperatures of 25º, 35º and 40ºC (p. 970/Table I), the reference is silent with respect to a temperature of 60ºC.  Moreover, while Soetrisno et al. disclose that temperature had no significant effect on protein yield with CaCl2 extraction, the three-dimensional response models show that yield slightly increases with increasing temperature up to 40ºC.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to try elevated temperatures above 40ºC, including a temperature of 60ºC, to increase protein yield from CaCl2 extraction. 
Soetrisno et al. is silent with respect to washing the pea protein flour prior to the extraction step and after obtaining the yellow pea proteinate.
Singh et al. teaches a process of preparing soy protein concentrates from defatted soy flour wherein the soy flour is washed at a pH of 4.5 to remove the sugars (p. 16/Concentrates).
Soetrisno et al. and Singh et al. are combinable because they are concerned with the same field of endeavor, namely, the preparation of legume protein products from legume flour.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention to have washed the pea flour of Soetrisno et al. at an acid pH of 4.5, as taught by Singh et al, to help remove sugars and other impurities from the soy flour.
With regards to the step of washing the pea protein precipitate, the person of ordinary skill in the art intending to use the pea proteinate in food would have been motivated to wash the precipitate, to remove impurities, including salt.
Regarding claim 6, modified Soetrisno et al. disclose all of the claim limitations as set forth above. Soetrisno et al. disclose the extraction pH ranges from about 7 to about 11 (p. 970/Table I).
Regarding claim 7, modified Soetrisno et al. disclose all of the claim limitations as set forth above.  While Soetrisno et al. disclose adding calcium chloride (i.e. calcium dichloride) at a pH of 6.5 to coagulate and precipitate protein from an aqueous pea protein solution (i.e. slurry), the reference is silent with respect to concentration.
Given the disclosure of Soetrisno et al. wherein calcium chloride is used to coagulate and precipitate pea protein, the skilled artisan would have adjusted, in routine processing, the concentration of calcium chloride to successfully coagulate the protein in the aqueous solution of pea protein and obtain a desired yield.
Regarding claims 18 and 22, modified Soetrisno et al. disclose all of the claim limitations as set forth above.  Given Soetrisno et al. as modified disclose a process of obtaining a proteinate (i.e. refined protein component) substantially similar to that presently claimed, intrinsically the proteinate would display the claimed L*, a* and b* values and exhibit the claimed volatile compounds component.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Soetrisno et al. (“Protein Yields and Characteristics from Acid and Salt Coagulations of Yellow Pea (Pisum sativum L. Miranda) Flour Extractions”, J. Agric. Food Chem., 40, (1992), pp. 970-974) in view of Singh et al. (“Functional and Edible Uses of Soy Protein Products”, Comprehensive Reviews in Food Science and Food Safety, Vol. 7, 2008, pp. 14-28) as applied to claim 1, and further in view of Clark (“Mechanistic studies of protein fractionation by precipitation with carboxymethylcellulose”, Retrospective Theses and Dissertations. 97/67, 1988, https://lib.dr.iastate.edu/cgi/viewcontent.cgi?article=10766&context=rtd, downloaded 29 January 2020).
Regarding claim 9, modified Soetrisno et al. disclose all of the claim limitations as set forth above.  Soetrisno et al. is silent with respect to polysaccharide.
Clark teaches fractionating proteins by precipitation with carboxymethyl cellulose (i.e. polysaccharide – p. 39-67/Protein Precipitation and Fractionation by Precipitation with Carboxymethyl Cellulose).  Clark teaches that proteins of opposite charge are precipitated with carboxymethyl cellulose and fractionation is achieved through control of both the pH and dosage levels (p. 40/Abstract).    
	Soetrisno et al. and Clark are combinable because they are concerned with the same field of endeavor, isolating protein products using precipitation.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention to have added carboxymethyl cellulose (i.e. polysaccharide) to the aqueous pea protein solution (i.e. slurry) of Soetrisno et al. to obtain a more efficient and/or different fractionation of protein.
Response to Arguments
Applicant's arguments filed November 22, 2022 have been fully considered but they are not persuasive. 
Applicants submit “one skilled in the art would understand that washing steps reduce yield. Thus, one of ordinary skill would not modify Soetrisno with a wash step because such a step would render Soetrisno unsatisfactory for its intended purpose of obtaining "maximum yield".  Applicants submit “ Singh, however, provides no suggestion that combining a low pH wash step prior to extraction would yield a refined protein component (e.g., a protein component that has an L* value of between 76 to 80, an a* value of between -2.5 to -0.7, and a b* value of between 4.5 to 12; or a a volatile compounds component that is less than 2,500,000 as measured by GC analysis). 
Here, Applicants have not pointed to any evidence demonstrating that washing would necessarily reduce protein yield.  Singh et al. teaches a process wherein a protein source is washed at a pH of 4.5 to remove impurities, including sugar.  Singh et al. do not teach the removal of protein necessarily results from washing.
Applicants submit one of ordinary skill would not consider it obvious to try heating a protein mixture to 60ºC as this would be more likely to result in a loss of the desired protein due to denaturation - not to an increased yield - the stated purpose of the primary reference, Soetrisno. Indeed, Applicants explain the Singh reference describes a multiplicity of undesirable effects associated with heating that are a clear teaching away from heating to 60ºC. 
However, note that while Singh et al. do not disclose all the features of the present claimed invention, Singh et al. is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely that it was known to wash protein concentrates at a pH of 4.5 to remove sugars, and in combination with the primary reference, discloses the presently claimed invention. 

Applicants further wish to point out that the heating step to about 60ºC provides an unexpected advantage for the method in contributing to the removal of volatile compounds such as phenolic acids, including flavonoids and tannins (see paragraphs [0210] and [00308] of US2019/0000112), and the removal of heat-labile contaminants and/or microbial contaminations (see paragraph [0222] of US2019/0000112).
Claim 1 does not require that the heating step remove volatile compounds, heat-liable contaminants and/or microbial contaminants.  Here, Soetrisno et al. disclose the use of elevated temperatures (25º, 35º and 40ºC) at step (d) (p. 970/Protein Extraction, Table I).  
Moreover, while Soetrisno et al. disclose that temperature had no significant effect on protein yield with CaCl2 extraction, the three-dimensional response models show that yield slightly increases with increasing temperature up to 40ºC.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to try elevated temperatures above 40ºC, including a temperature of 60ºC, to increase protein yield from CaCl2 extraction. 
Applicants submit neither Soetrisno nor Singh nor the combination thereof teach a refined protein component with the claimed color attributes.
The combination of Soetrisno et al. and Singh et al. teach a method of obtaining a protein product comprising essentially the same steps as the claimed methods.  One of ordinary skill in the art would expect the protein product produced by the combination of Soetrisno et al. and Singh et al. to display the recited color attributes.    



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759